DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US# 2016/0167632) in view of Lesinski JR (US# 2016/0009267) and DE 10 2013 217 954.
	Deng et al disclose a brake system including; for each of the wheel brakes 12-22 a first electrically activated wheel valve 17/18/25/26 and a second electrically activated wheel valve 13/14/15/16 which is designed to be closed when de-energized, a first electrically activated pressure source 6, which is connected to each of the first wheel valves via a first brake supply line, a second electrically activated pressure source 5, and a pressure medium reservoir vessel 4 which is at atmospheric pressure, the second electrically activated pressure source 6 is connected to each of the second wheel valves via a second brake supply line such that the second electrically activated pressure source is connected via each of the second electrically activated wheel valves to a respective one of the wheel brakes.  Deng et al lack the disclosure that the first valves are designed to be open when de-energized.  It is noted that the valves can be designed as either normally open or normally closed.  
 	Regarding claims 2 and 16, there is no electrically activated valve arranged between the second pressure source 5 and the second wheel valves 13/14/15/16 in the second brake supply line.
Regarding claims 3 and 17, as modified, there is no valve arranged between the first pressure source 6 and the other first wheel valves.
Regarding claim 4, Deng et al further lacks the disclosure of a first electronic device and a second electronic device is electrically independent of the first electronic device.   Deng et al instead disclose a single controller 29.  DE ‘954 discloses a similar brake system and further teaches multiple controllers 232/236 for controlling the pressure sources [0028].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to control the first and 
	Regarding claim 9, at least the first pressure sources 6 is embodied as a cylinder-piston assembly with a pressure space which is bounded by a piston which can be moved, by an electric motor 8/12 and a rotational-translational transmission 7/11, in an activation direction to build up pressure (left) and in a direction opposite to the activation direction (right) to reduce pressure. 
	Regarding claim 10, in an unactivated state of the piston the pressure space is connected to the pressure medium reservoir vessel 4 via at least one snifter hole 46, wherein this connection is interrupted when the piston is activated. 
Regarding claims 11 and 19, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space. 

    PNG
    media_image1.png
    492
    760
    media_image1.png
    Greyscale


	Regarding claim 12, the brake system further comprises a simulation device 10 which can be activated by a brake pedal 1, wherein no mechanical operative connection between the brake pedal and the wheel brakes is provided.  Note Deng et al has only a hydraulic connection.
Regarding claim 19, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space. 

Claims 4-8, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US# 2016/0167632) and Lesinski JR (US# 2016/0009267) and DE 10 2013 217 954, as applied to claim 1 above,  in further view of Feigel (US# 2016/0009263).

Regarding claims 5 and 7, Deng et al, as applied above, disclose all the limitations of the instant claim with exception to the disclosure of the first and second wheel valves being activated by the second electronic device or the isolation valve being controlled by the first device.  Feigel discloses a similar brake system and further teaches valves actuatable from two different controllers 201/301 [0077]-[0079].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to design the first or both first and second valves and isolation valve of Deng et al to be actuatable by each of the electronic devices, as taught by Feigel, to improve redundancy in the system and increase performance in the case of a single controller fault.
	Regarding claims 6 and 18, Feigel further teach utilizing a second controller for wheel speed sensors.  It is further noted that wheel speed sensors are necessarily powered and evaluated by one of the controllers for the control based on wheel speed [0043] of Deng et al.
	Regarding claim 8, Feigel further teach utilizing a first controller for a vehicle dynamics system.  [0060][0081]
	Regarding claim 13, Deng et al, as modified, discloses in the event of a failure of the first pressure source or of the first electronic device, the first wheel valves are closed by the second 
Regarding claim 15, Deng et al, as modified, discloses in the event of a failure of the second pressure source or the second electronic device the first pressure source is activated by the first electronic device to build up a brake pressure, and the circuit isolating valve is activated to set circuit-specific brake pressures. 

Allowable Subject Matter
Claims 14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant’s amendments have overcome the 102 rejections.  Regarding the rejections based on Deng, Applicant argues that “A person of ordinary skill in the art would not have replaced valves 17, 18, 25, and 26 of Deng with normally open valves because, in a situation with power loss, it would become impossible to actuate the brakes of Deng. In other words, in a situation with power loss, pressure built up by the driver in the master brake cylinder 3 would reach the connected wheel brakes (19 and 21 in FIG. 1), but would “run off” via the now normally-open valves (25 and 18 in Fig. 1) into the reservoir. As a result, a person of ordinary skill in the art would not have modified Deng as proposed in the Office .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK